CUSHING, Circuit Justice,
committed the cause to the jury. He addressed them for about ten minutes, and, with great impartiality noticed everything of imj)ortance. He seemed to consider the charges in the indictment supported, and that the justification was not sufficient. The jury found the defendants guilty. A motion was made for an arrest of judgment, on the ground that the offence was not felony. This was argued on the ground already mentioned. The court judged that it was not felony, and ordered the “felonice” to be blotted from the indictment. They thought, however, that the clause in the law, on which the indictment was found, was not unconstitutional, because in the enumeration of the powers of congress, they are to take care of foreign commerce, and to pass all laws necessary for that purpose.
A question then arose, whether, on this verdict, the prisoners might be punished for a misdemeanor. This was argued. The authorities did not seem to justify it. THE COURT would have arrested the judgment, had not the motion for an arrest been withdrawn by the counsel for the prisoners, who must otherwise have been exposed to a second prosecution.
This trial commenced on Friday, October 24. and continued till the following Monday. The jury returned their verdict on Tuesday morning. On the' following Saturday the prisoners were brought up for sentence. Salter was ordered to pay a fine of two hundred dollars, and to beimprisoned six months. Carnes and Bruce were fined the same sum each, and imprisoned two months. Bullock and Smith were fined forty dollars each, and imprisoned three months.